Citation Nr: 1028783	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-29 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION


The Veteran served on active duty from July 1953 to July 1956.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 2006, a statement of the 
case was issued in July 2007, and a substantive appeal was 
received in August 2007.

The Veteran requested a Board hearing but failed to appear for it 
in January 2010.  Please note this appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2007).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 
7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Low back disability 

The evidence indicates that the Veteran was a light weapons 
infantryman in service and served with the "Co I 14th Inf Regt" 
in Korea.  In April 1988, the Veteran stated that he had been 
treated for a back injury in service from November to December 
1953 in a field hospital in Korea and in October 1954 while on 
board ship from Korea to Hawaii.  His service treatment records 
are unavailable due to the 1973 fire at the National Personnel 
Records Center, and a morning report search was negative in 1988.  
The Veteran had advised a VA examiner in July 1988 that he did 
not believe that his back pain was service-connected, but rather 
caused by hitting a railcar and twisting his back while working 
for Kaiser Steel.  He reported working for Kaiser Steel from 1965 
to December 1983.  It is not clear from that report when the 
injury at Kaiser Steel was, but the Veteran reported at the time 
that he had been treated for it at the Kaiser Permanente Hospital 
in Fontana, California, and he was taking medications for back 
pain.  The Veteran advised a VA examiner in May 2006 that he 
started having back pain in 1954 after performing many missions 
during combat in the Korean War.  At the time of the injury, he 
was given aspirin with codeine, or APC, for his pain.  The pain 
had become progressively worse over the years, and in 1983, he 
started having numbness and tingling down his legs.  (Perhaps 
this is when the injury at Kaiser Steel was.)  The examiner's 
diagnosis was intervertebral disc syndrome with L4 and L5 
radiculopathy and degenerative disc disease.  

It is possible that there are available medical records of 
treatment the Veteran received after service for his back that 
would support his claim, and that he filed a claim with the 
Social Security Administration (SSA) for disability insurance 
benefits, either before or after he filed his VA pension claim.  
The SSA thus may have medical records of back treatment even if 
other sources do not.  

The RO should make arrangements to obtain all medical records of 
treatment the Veteran received for his back from service 
discharge in July 1956 until the time of his 1988 VA examination.  
Thereafter, a VA examination as indicated below should be 
conducted.  

PTSD

Effective July 13, 2010, VA has amended its provisions regarding 
claims for service connection for PTSD.  The amendment is to the 
following effect:  

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that:
*	Are received by VA on or after July 13, 2010;
*	Were received by VA before July 13, 2010 but have not been 
decided by a VA regional office as of July 13, 2010;
*	Are appealed to the Board of Veterans' Appeals (Board) on 
or after July 13, 2010;
*	Were appealed to the Board before July 13, 2010 but have 
not been decided by the Board as of July 13,  2010; or
*	Are pending before VA on or after July 13, 2010 because the 
United States Court of Appeals for Veterans Claims vacated 
a Board decision on an application and remanded it for 
readjudication.

The Veteran has indicated that he was in combat in Korea, and his 
DD Form 214 shows that he was a light weapons infantryman who 
served with the Co I 14th Inf Regt.  According to a June 2006 
report, his service personnel records are not available because 
of the 1973 fire at the NPRC.  

The Veteran has not provided VA with enough information about the 
stressors he has claimed to date for VA to verify them.  However, 
it appears that he could claim stressors related to fear of 
hostile military activity, as evidence shows he was in combat.  
He has asserted that he was in combat, and his DD Form 214 
suggests that he was in combat by stating that he received no 
wounds in action with the enemy.  Accordingly, he should be 
provided with a VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain all medical records of 
treatment the Veteran received for his 
back disorder from July 1956 to 1988.  
This should include all medical records 
of treatment which the Veteran received 
from the Kaiser Permanente Hospital in 
Fontana, California.  All 
records/responses received should be 
associated with the claims file.  

2.  Obtain from the SSA a copy of its 
decision(s) awarding the Veteran 
disability benefits, as well as copies 
of all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the 
current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  Ask the Veteran to indicate the 
dates that he served in Korea with Co I 
14th Inft Regt.  Accept any such dates 
provided by the Veteran to the extent 
they are consistent with his having 
served 1 year, 7 months, and 12 days of 
foreign or sea service between July 
1953 and July 1956 as shown by his DD 
Form 214.  Thereafter, ask the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), and/or any 
other appropriate source, for the unit 
history for Co I 14th Inft Regt for the 
time period while the Veteran served in 
Korea.  

4.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
low back disability present.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should accept any service 
history provided by the Veteran 
regarding an in-service back injury and 
treatment, and offer an opinion with 
reasons as to whether it is at least as 
likely as not (a probability of at 
least 50 percent) that his current low 
back disability is causally related to 
the Veteran's active duty service.  The 
examiner should provide a clear 
rationale for the conclusion(s) reached 
and cite the evidence relied upon or 
rejected in forming an opinion.  If the 
physician cannot respond without 
resorting to speculation, he/she should 
so indicate this and explain the reason 
why an opinion would be speculative.

5.  Schedule the Veteran for a VA 
examination for PTSD.  It is imperative 
that the claims file be made available 
to the examiner for review in 
connection with the examination.  The 
diagnosis should be in accordance with 
the American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV).  All 
necessary special studies or tests are 
to be accomplished.

The examiner should determine if the 
Veteran reports any stressors related 
to his fear of hostile military or 
terrorist activity during his service 
in Korea.  The examiner should indicate 
whether such claimed stressors are 
adequate to support a diagnosis of PTSD 
and whether the Veteran's symptoms are 
related to those claimed stressors.  
The examiner must express an opinion as 
to whether the Veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if so, whether it is due to fear of 
hostile military or terrorist activity 
claimed.  The examiner should provide a 
clear rationale for the conclusion(s) 
reached and cite the evidence relied 
upon or rejected in forming an opinion.  
If the physician cannot respond without 
resorting to speculation, he/she should 
so indicate this and explain the reason 
why an opinion would be speculative.

6.  Thereafter, readjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the 
record.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  




